Case 19-01119-JKS               Doc 34        Filed 06/17/19 Entered 06/17/19 15:15:52                           Desc Main
                                              Document     Page 1 of 2


    GIBBONS P.C.
    Karen A. Giannelli, Esq.
    Mark B. Conlan, Esq.
    Brett S. Theisen, Esq.
    One Gateway Center
    Newark, New Jersey 07102
    Telephone: (973) 596-4500
    Facsimile: (973) 596-0545
    E-mail: kgiannelli@gibbonslaw.com
             mconlan@gibbonslaw.com
             btheisen@gibbonslaw.com
    Counsel to the Debtors
    and Debtors-in-Possession

                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW JERSEY

    In re:                                                                       Chapter 11

    NEW ENGLAND MOTOR FREIGHT, INC., et al.,                                     Case No. 19-12809 (JKS)

                                Debtors.1                                        (Jointly Administered)

    NEW ENGLAND MOTOR FREIGHT, INC. et al.,

                                Plaintiffs,                                      Adv. Pro. No. 19-01119 (JKS)

             v.

    PARTIES LISTED ON EXHIBIT A TO THE
    COMPLAINT and JOHN DOES 1-100,

                                Defendants.

                        NOTICE OF ADJOURNED PRETRIAL CONFERENCE

TO:      THE PARTIES LISTED ON EXHIBIT A TO THE COMPLAINT2

       PLEASE TAKE NOTICE that the Pretrial Conference in the above-captioned adversary
proceeding has been adjourned to August 27, 2019 at 2:00 p.m. before The Honorable John K.
Sherwood in Courtroom # 3D located at the U.S. Bankruptcy Court for the District of New Jersey,
Martin Luther King, Jr. Federal Bldg., 50 Walnut St., Newark, NJ 07102.
1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as follows:
New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics,
Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue
Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).
2
  The Defendants’ names appear as the plaintiffs in the actions listed in the “Case Name” column to Exhibit A.

                                                                                                     2735349.1 115719-100281
Case 19-01119-JKS      Doc 34   Filed 06/17/19 Entered 06/17/19 15:15:52         Desc Main
                                Document     Page 2 of 2



Dated: June 17, 2019                    GIBBONS P.C.

                                        By: /s/ Brett S. Theisen
                                           Karen A. Giannelli, Esq.
                                           Mark B. Conlan, Esq.
                                           Brett S. Theisen, Esq.
                                           One Gateway Center
                                           Newark, New Jersey 07102
                                           Telephone: (973) 596-4500
                                           Facsimile: (973) 596-0545
                                           E-mail: kgiannelli@gibbonslaw.com
                                                     mconlan@gibbonslaw.com
                                                      btheisen@gibbonslaw.com

                                           Counsel to the Debtors
                                           and Debtors-in-Possession




                                          2
                                                                       2735349.1 115719-100281
